            Case 3:18-cv-01406-SRU Document 8 Filed 01/16/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT



                                                     : Case No. 3:18-cv-01406
NATASHA ARCE, individually and on behalf
of all others similarly situated,                    :
                Plaintiff,                           : CIVIL ACTION
                                                     :
       v.                                            :
                                                     :
PORTFOLIO RECOVERY ASSOCIATES, LLC
And JOHN DOES 1-25,                                  :
               Defendant.                            :
                                                     :


               NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

       IT IS HEREBY STIPULATED AND AGREED TO by the Plaintiff and Plaintiff’s

attorney, that whereas no party hereto is an infant, incompetent person for whom a committee

has been appointed or conservatee, and no person not a party has an interest in the subject matter

of the action, that the above entitled action against Defendant shall be and hereby is dismissed

with prejudice and on the merits, without costs, or disbursements, or attorney’s fees to any party

pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, and that judgment of

dismissal with prejudice may be entered in the above entitled action pursuant hereto.



Dated: January 16, 2019                                      Respectfully Submitted,

                                                              /s/Yaakov Saks
                                                             Yaakov Saks Esq.
                                                             Stein Saks, PLLC
                                                             285 Passaic Street
                                                             Hackensack, NJ 07601
                                                             ysaks@steinsakslegal.com
                                                             Tel. 201-282-6500
                                                             Fax 201-282-6501
          Case 3:18-cv-01406-SRU Document 8 Filed 01/16/19 Page 2 of 2



                                                                Attorneys for Plaintiff

                                       Certificate of Service

        I hereby certify that on this date, I electronically filed this Notice of Voluntary Dismissal
using the CM/ECF system which will automatically send email notification of such filing to all
attorneys of record. I also emailed this Notice to all parties who have not made an appearance in
this case.


       This 16th day of January, 2019                 Respectfully Submitted,

                                                      /s/ Yaakov Saks
                                                      Yaakov Saks
